DETAILED ACTION
Notice to Applicant

The following is a first office action upon examination of application number 16/355,694. Claims 1-10 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

3.	The information disclosure statement (IDS) filed 05/28/2019 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-5, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

6.	Claim 1 recites “A maintenance staff scheduling method based on a compound Internet of Things (IoT), wherein the method is applied to an IoT system; the IoT system comprises a plurality of object sub-platforms, a plurality of sensor network sub-platforms, a plurality of management sub-platforms, a plurality of service sub-platforms and a user platform; each of the object sub-platforms comprises a gas meter; each of the sensor network sub-platforms comprises an IoT intelligent gateway; each of the management sub-platforms comprises a management server of a gas company; and the method comprises: sending, by each faulty gas meter, fault information...” However, this language renders the claim indefinite because claim 1 shifts the claim across two different statutory categories, which renders the scope unclear.  MPEP 2173.05(p). Appropriate correction is required.
As per MPEP 2173.05(p): A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs 

All claims dependent from above rejected claims are also rejected due to dependency.

7.	Claim 6 recites “An Internet of Things (IoT) system, comprising a plurality of object sub-platforms, a plurality of sensor network sub-platforms, a plurality of management sub-platforms, a plurality of service sub-platforms and a user platform, wherein 
each faulty gas meter sends fault information to a corresponding management sub- platform via a corresponding sensor network sub-platform, wherein the fault information comprises identification information of the corresponding gas meter, fault occurrence time, a fault type and an area where a fault is located; 
each management sub-platform generates a scheduling strategy according to all received fault information and the number of pre-configured maintenance staff, and sends the generated scheduling strategy to at least one of the plurality of service sub-platforms; and 
a service sub-platform that receives the scheduling strategy sends the scheduling strategy to the user platform.”
However, the lack of clear indication of the element(s) of the system in the body of the claim renders the claim scope indefinite. Claim 6 seems to include a plurality of platforms. However, the elements of the system are disposed in the preamble. Examiner is unclear as to whether the object-subplatforms are a limiting structural feature of the apparatus itself. It is unclear what structure the system encompasses, which renders the claim scope as unascertainable.
It is not clear what the scope of an “An Internet of Things (IoT) system” is intended to be, as claimed. Paragraph 0040 of the Specification states, “Referring to FIG. 1, a maintenance staff scheduling method based on a compound IoT provided by an embodiment of the present invention is applied to an IoT system 100.  The IoT system 100 includes a plurality of object sub-platforms 10, a plurality .” For examination purposes, the claims will be assumed to be apparatus claims. However, further clarification and appropriate correction is required.
Without the claim language positively reciting the structural features of the apparatus, it’s not clear what structure, the system comprises. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Therefore, the scope of this limitation, and these claims, is rendered indefinite. Appropriate correction is required.

8.	All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-10 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-10 are directed to a maintenance staff scheduling method and a system (i.e., process, machine, manufacture, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-10 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-10 are directed toward a maintenance staff scheduling method and system. Claims 1-10 recite an abstract idea, send fault information to a corresponding management sub- platform, wherein the fault information comprises identification information of the corresponding gas meter, fault occurrence time, a fault type and an area where a fault is located; generate a scheduling strategy according to all received fault information and the number of pre-configured maintenance staff, and send the generated scheduling strategy to at least one of the plurality of service sub-platforms; and send the scheduling strategy to the user platform would be directed to the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In this case, the claims include limitations that describe concepts relating to managing relationships or interactions between people such as managing scheduling of maintenance staff. The claim limitations are reasonably understood as setting forth activities of managing interactions between people, and furthermore may be understood as a following rules or instructions. The claims are directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Independent claim 6 recites similar limitations as set forth in claim 1.


Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to send the scheduling strategy to the user platform. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites hardware and software elements, such as “an IoT system,” “a plurality of object sub-platforms,” “a plurality of sensor network sub-platforms,” “a plurality of management sub-platforms,” “a plurality of service sub-platforms,” “a user platform,” “a gas meter,” “an IoT intelligent gateway,” “a management server,” and “faulty gas meter” (claim 1); “faulty gas meter,” “a corresponding management sub- platform,” “a corresponding sensor network sub-platform,” and “a service sub-platform” (claim 6), these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. The computing elements are directed to generic computing elements or computer-executable instructions that serve to tie the abstract to a particular technological 
wherein each management platform is provided with a scheduling model in advance; and the step of generating, by each management sub-platform, a scheduling strategy according to all received fault information and the number of pre-configured maintenance staff comprises: quantizing, by each management sub-platform, all received fault information and then taking the quantized fault information and the number of pre-configured maintenance staff as an input of a scheduling model thereof for operation to obtain the scheduling strategy, wherein the scheduling strategy comprises a plurality of scheduling events, and each of the scheduling events comprises identification information of a faulty gas meter, fault handling time, and a name of a maintenance staff; wherein each of the scheduling models is established based on a principle that the average fault handling time is the shortest or a principle that the total fault retention time is the shortest; wherein the method further comprises: sending, by the user platform, a scheduling model modification instruction corresponding to one of the management sub-platforms to at least one of the plurality of service sub- platforms; and sending, by a service sub-platform that receives the scheduling model modification instruction, the scheduling model modification instruction to the corresponding management sub-platform, so that the management sub-platform modifies a scheduling model thereof; wherein when the average number of scheduling events corresponding to each maintenance staff in one of the scheduling strategies is smaller than a set threshold, the management sub-platform corresponding to the scheduling strategy reduces the number of pre-configured maintenance staff and regenerates a scheduling strategy) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-5, and 7-10 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 1-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Pub. No.: US 2019/0158309 A1, [hereinafter Park], in view of Mitchell et al., Pub. No.: US 2014/0172482 A1, [hereinafter Mitchell].

As per claim 1, Park teaches a maintenance staff scheduling method based on a compound Internet of Things (IoT), wherein the method is applied to an IoT system; the IoT system comprises a plurality of object sub-platforms, a plurality of sensor network sub-platforms, a plurality of management sub-platforms, a plurality of service sub-platforms and a user platform; each of the object sub-platforms comprises a gas meter; each of the sensor network sub-platforms comprises an IoT intelligent gateway; each of the management sub-platforms comprises a management server of a gas company (paragraph 0005, discussing a building system for operating a building and managing building information, the building system including one or more memory devices configured to store instructions thereon, the instructions causing one or more processors to receive building data from one or more building data sources, generate relationships between entities based on the building data; paragraph 0186, discussing that   building management platform 102 can be configured to collect data from a variety of devices, either directly (e.g., directly via network 104) or indirectly (e.g., via systems or applications in the buildings 110, 120, 130, 140).  In some embodiments, devices 112-116, 122-126, 132-136, and 142-146 are internet of things (IoT) devices. IoT devices may include any of a variety of physical devices, sensors, actuators, electronics, vehicles, home appliances, and/or other items having network connectivity which enable IoT devices to communicate with building management platform 102. For example, IoT devices can include smart home hub devices, smart house devices, doorbell cameras, air quality sensors, smart switches, smart lights, smart appliances, garage door openers, smoke detectors, heart monitoring implants, biochip transponders, cameras streaming live feeds, automobiles with built-in sensors, DNA analysis devices, field operation devices, tracking devices for people/vehicles/equipment, networked sensors, wireless sensors, wearable sensors, environmental sensors, RFID gateways and readers, IoT gateway devices, robots and other robotic devices, GPS devices, smart watches, virtual/augmented reality devices, and/or other networked or networkable devices.  While the devices described herein are generally referred to as IoT devices, it should be understood that, in various embodiments, the devices referenced in the present disclosure could be any type of devices capable of communicating data over an electronic network; paragraph 0201, discussing that referring particularly to FIG. 2, a perspective view of a smart building 10 is shown. Building 10 is served by a BMS (building 

and the method comprises: sending, by each faulty gas meter, fault information to a corresponding management sub- platform via a corresponding sensor network sub-platform, wherein the fault information comprises identification information of the corresponding gas meter, fault occurrence time, a fault type and an area where a fault is located (paragraph 0191, discussing that examples of environmental sensors include electrochemical gas sensors, fish counters, frequency domain sensors, gas detectors, hook gauge evaporimeters, humistors, hygrometers… rain gauges, rain sensors, seismometers, SNOTEL sensors, snow gauges, soil moisture sensors, stream gauges, and tide gauges. Examples of flow and fluid velocity sensors 

generating, by each management sub-platform, a scheduling strategy according to all received fault information (paragraph 0232, discussing that referring to FIG. 5, memory 508 is 

 sending the generated scheduling strategy to at least one of the plurality of service sub-platforms (paragraph 0243, discussing that fault detection and diagnostics (FDD) layer 516 can be configured to provide on-going fault detection for building subsystems 528, building subsystem devices, and control algorithms used by demand response layer 514 and integrated control layer 

sending, by a service sub-platform that receives the scheduling strategy, the scheduling strategy to the user platform (paragraph 0243, discussing that fault detection and diagnostics (FDD) layer 516 can be configured to provide on-going fault detection for building subsystems 528, building subsystem devices (i.e., building equipment), and control algorithms used by demand response layer 514 and integrated control layer 518.  FDD layer 516 may receive data inputs from integrated control layer 518, directly from one or more building subsystems or devices, or from another data source.  FDD layer 516 may automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults can include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault; paragraph 0244, discussing that FDD layer 516 can be configured to output a specific identification of the faulty component or cause of the fault using detailed subsystem inputs available at building subsystem integration layer 520. In other exemplary embodiments, FDD layer 516 is configured to provide "fault" events to integrated control layer 518 which executes control strategies and policies in response to the received fault events.  According to some embodiments, FDD layer 516 (or a policy executed by an integrated control engine or business rules engine) may shut-down systems or direct control activities around faulty devices or systems to reduce energy waste, extend equipment life, or assure proper control response; paragraph 0420, discussing that in some embodiments, the facility operations agent 

	While Park teaches generating, by each management sub-platform, a scheduling strategy according to all received fault information, it does not explicitly teach that the scheduling strategy is generated according to the number of pre-configured maintenance staff. However, Mitchell in the analogous art of scheduling systems teaches this concept. Mitchell teaches:

generating, by each management sub-platform, a scheduling strategy according to the number of pre-configured maintenance staff (paragraph 0003, discussing that scheduling and dispatch services may help to manage a mobile technician workforce.  A dispatch system may be used for managing mobile technicians working with home security, plumbing, natural gas, electrical services, telecommunications, HVAC, appliance repair, other utility services, and other types of installation, repair, or other services; paragraph 0004, discussing that a technician control system includes a control system configured to control scheduling and dispatch operations for work orders being handled by technicians associated with a client, at least one electronic data store configured to store data associated with the client and multiple technician devices that are each associated with one or more technicians, configured to communicate, over a network, with the control system, and configured to provide output in response to communications that are received from the control system and that are related to the scheduling and dispatch operations performed by the control system. The control system includes at least one processor configured to perform operations that include aggregating a set of pre-defined scheduling configuration 
Mitchell also teaches: sending, by a service sub-platform that receives the scheduling strategy, the scheduling strategy to the user platform (paragraph 0055, discussing that the technician control system 100 provides a set of system application programming interfaces (API's) 110 for scheduling, dispatch, and other aspects of managing a mobile technician workforce. The technician control system may automate some or all scheduling and dispatch processes, may help reduce human error, may increase consistency across multiple manual schedulers, may improve schedule efficiency by using automated processes rather than manual scheduling, and may help minimize cost while maintaining customer service; paragraph 0059, discussing that the scheduling application 130 prioritizes schedules and use of resources based on client configuration settings. For example, a schedule may maximize billable hours and number of service calls while avoiding overtime. Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site, job priority, and/or union status.  The scheduling application 130 may, for example, use street-level routing to determine optimal routes for field technicians 115 in order to minimize drive time and fuel consumption. The scheduling application 130 may use zoning, where a technician is limited to performing work orders within a defined geographic area.  A schedule may be prepared for field technicians 115 on a daily basis, or on some other frequency (i.e., sending, by a service sub-platform that receives the scheduling strategy, the scheduling strategy to the user platform); paragraph 0161, discussing that the dispatch application 1513 may be used to convey schedule information to technicians and to manage alerts and reminders related to scheduled appointments. The mobility application 1514 may enable the technician control system 1510 to communicate with the technician devices 1550-1560. The supervisor mapping application 1515 may be used to enable a supervisor to respond to schedule and quality issues that occur in the 

Park is directed toward a maintenance scheduling system. Mitchell is directed toward a technician control system. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include  generating, by each management sub-platform, a scheduling strategy according to all received fault information and the number of pre-configured maintenance staff, as taught by Mitchell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by providing planning and scheduling solutions enabling a planner to optimize the allocation of his workforce in response to changing service requests and work orders.

As per claim 2, the Park-Mitchell combination teaches the maintenance staff scheduling method based on the compound IoT according to claim 1. Park further teaches wherein the scheduling strategy comprises a plurality of scheduling events, and each of the scheduling events comprises identification information of a faulty gas meter (paragraph 0243, discussing that fault detection and diagnostics (FDD) layer 516 can be configured to provide on-going fault detection for building subsystems 528, building subsystem devices (i.e., building equipment), and control algorithms used by demand response layer 514 and integrated control layer 518.  FDD layer 516 may receive data inputs from integrated control layer 518, directly from one or more building subsystems or devices, or from another data source. FDD layer 516 may automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults can include providing an alert message to a user, a maintenance scheduling system, or a control algorithm 

Park does not explicitly teach each of the scheduling events comprises identification information of fault handling time, and a name of a maintenance staff; wherein each management platform is provided with a scheduling model in advance; and the step of generating, by each management sub-platform, a scheduling strategy according to all received fault information and the number of pre-configured maintenance staff comprises: quantizing, by each management sub-platform, all received fault information and then taking the quantized fault information and the number of pre-configured maintenance staff as an input of a scheduling model thereof for operation to obtain the scheduling strategy. However, Mitchell in the analogous art of scheduling teaches these concepts. Mitchell teaches:

wherein each management platform is provided with a scheduling model in advance (paragraph 0057, discussing that one or more schedulers 125 may use a scheduling application 130 to define work schedules for some or all of the field technicians 115 associated with a client.  The scheduler 125 performs scheduling operations for the client, using the scheduling application 130 to assign unscheduled work orders to one or more of the field technicians 115 associated with the client; paragraph 0076, discussing that in further detail, when the process 300 begins, a set of scheduling configuration options is pre-defined and aggregated, with each scheduling configuration option representing a high level scheduling goal. For example, scheduling configuration options related to focusing on the customer may be defined and aggregated. As another example, scheduling configuration options related to minimizing cost (e.g., minimizing overtime, minimizing drive time) may be defined and aggregated. As yet another example, scheduling configuration options related to revenue generation (e.g., maximizing number of jobs 

the step of generating, by each management sub-platform, a scheduling strategy according to all received fault information and the number of pre-configured maintenance staff comprises: quantizing, by each management sub-platform, all received fault information and then taking the quantized fault information and the number of pre-configured maintenance staff as an input of a scheduling model thereof for operation to obtain the scheduling strategy (paragraph 0057, discussing that one or more schedulers 125 may use a scheduling application 130 to define work schedules for some or all of the field technicians 115 associated with a client.  The scheduler 125 performs scheduling operations for the client, using the scheduling application 130 to assign unscheduled work orders to one or more of the field technicians 115 associated with the client.  In some implementations, work orders are scheduled automatically by the scheduling application 130. The scheduler 125 can review the generated schedule and make changes if desired. Historical work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client. In some implementations, data defining unscheduled work orders associated with a client may be received from a client system (i.e.,  quantizing all received fault information and then taking the quantized fault information and the number of pre-configured maintenance staff as an input of a scheduling model thereof for operation to obtain the scheduling strategy); paragraph 0114, discussing that enabling control 642b configures "soft boundaries" for field technicians. Field technicians may be assigned to a "home" district, and if soft boundaries are not enabled, field technicians may be restricted to working on work orders that are located within their assigned district. If soft boundaries are enabled, field technicians may be assigned to work orders outside of their home district.  For example, a field technician may be assigned to a work order in an adjacent district if there are no field technicians available in the adjacent district. If there is an overabundance of a 

each of the scheduling events comprises identification information of fault handling time, and a name of a maintenance staff (paragraph 0003, discussing that scheduling and dispatch services may help to manage a mobile technician workforce.  A dispatch system may be used for managing mobile technicians working with natural gas, cable, electrical services, telecommunications, HVAC, appliance repair, other utility services, and other types of installation, repair, or other services; paragraph 0004, discussing that a technician control system includes a control system configured to control scheduling and dispatch operations for work orders being handled by technicians associated with a client, at least one electronic data store configured to store data associated with the client and multiple technician devices that are each associated with one or more technicians, configured to communicate, over a network, with the control system, and configured to provide output in response to communications that are received from the control 

Park is directed toward a maintenance scheduling system. Mitchell is directed toward a technician control system. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include identification information of fault handling time, and a name of a maintenance staff; wherein each management platform is provided with a scheduling model in advance; and the step of generating, by each management sub-platform, a scheduling strategy according to all received fault information and the number of pre-configured maintenance staff comprises: quantizing, by each management sub-platform, all received fault information and then taking the quantized fault information and the number of pre-configured maintenance staff as an input of a scheduling model thereof for operation to obtain the scheduling strategy, as taught by Mitchell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive 

As per claim 3, the Park-Mitchell combination teaches the maintenance staff scheduling method based on the compound IoT according to claim 2. Mitchell further teaches wherein each of the scheduling models is established based on a principle that the average fault handling time is the shortest or a principle that the total fault retention time is the shortest (paragraph 0076, discussing that when the process 300 begins, a set of scheduling configuration options is pre-defined and aggregated, with each scheduling configuration option representing a high level scheduling goal. For example, scheduling configuration options related to focusing on the customer (e.g., reducing response time, facilitating same-day scheduling) may be defined and aggregated (i.e., scheduling models is established based on a principle that the average fault handling time is the shortest or a principle that the total fault retention time is the shortest). As another example, scheduling configuration options related to minimizing cost (e.g., minimizing overtime, minimizing drive time) may be defined and aggregated. As yet another example, scheduling configuration options related to revenue generation (e.g., maximizing number of jobs completed, prioritizing higher profit work) may be defined and aggregated; paragraph 0087, discussing that a preferred-status option affects accounting for preferred status customers.  For example, a priority may be given to scheduling preferred status customers over customers that do not have preferred status.  In this example, the preferred status customers may be given more desirable appointment times or may be scheduled sooner than a customer with non-preferred status. A provide-shortest-time-windows option indicates a preference to create the shortest average time window per appointment. A minimize-response-time option indicates a preference that an appointment be created as close as possible to the date/time of the appointment request. A room-for-same-day-scheduling option indicates a preference that time slots be left open in the daily schedule in anticipation of unplanned work. For example, one or more time slots may be left 

Park is directed toward a maintenance scheduling system. Mitchell is directed toward a technician control system. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include wherein each of the scheduling models is established based on a principle that the average fault handling time is the shortest or a principle that the total fault retention time is the shortest, as taught by Mitchell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by providing planning and scheduling solutions enabling a planner to optimize the allocation of his workforce in response to changing service requests and work orders.

As per claim 4, the Park-Mitchell combination teaches the maintenance staff scheduling method based on the compound IoT according to claim 2. Mitchell further teaches wherein the method further comprises: sending, by the user platform, a scheduling model modification instruction corresponding to one of the management sub-platforms to at least one of the plurality of service sub- platforms (paragraph 0011, discussing that the operations may include sending, to the particular device used by the particular supervisor, a message to alert the supervisor of the detected issue comprises sending a message that indicates that the particular technician is likely to miss the scheduled start time of the next work order, that provides an indication of the expected amount of time remaining for the particular technician to complete the particular work order, that provides an indication of the determined travel time, and that provides an indication of the  and enabling the supervisor to respond to the message by communicating with a customer corresponding to the next work order; paragraph 0057, discussing that one or more schedulers 125 may use a scheduling application 130 to define work schedules for some or all of the field technicians 115 associated with a client. The scheduler 125 performs scheduling operations for the client, using the scheduling application 130 to assign unscheduled work orders to one or more of the field technicians 115 associated with the client. In some implementations, work orders are scheduled automatically by the scheduling application 130. The scheduler 125 can review the generated schedule and make changes if desired; paragraph 0058, discussing that scheduling performed by the scheduling application 130 may be configured for each client.  Each client may weigh each of a set of scheduling configuration options, where a scheduling configuration option represents a high level scheduling goal (e.g., minimize overtime, minimize appointment window). Configuration data that reflects the client weighting of scheduling configuration options may be stored in an electronic data store and the scheduling application 130 may be configured based on the configuration data. For example, one or more parameters, and/or configuration variables of the scheduling application 130 may be modified for performing scheduling operations for the client based on the configuration data; paragraph 0100, discussing that the identified scheduling rules are tailored based on the selected subset of the scheduling configuration options. For example, the value of one or more configurable parameters may be modified according to the selected subset of scheduling configuration options);

and sending, by a service sub-platform that receives the scheduling model modification instruction, the scheduling model modification instruction to the corresponding management sub-platform, so that the management sub-platform modifies a scheduling model thereof (paragraph   

Park is directed toward a maintenance scheduling system. Mitchell is directed toward a technician control system. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include sending, by the user platform, a scheduling model modification instruction corresponding to one of the management sub-platforms to at least one of the plurality of service sub- platforms and sending, by a service  Mitchell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by providing planning and scheduling solutions enabling a planner to optimize the allocation of his workforce in response to changing service requests and work orders.

Claim 6 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 6 Park teaches an Internet of Things (IoT) system, comprising a plurality of object sub-platforms, a plurality of sensor network sub-platforms, a plurality of management sub-platforms, a plurality of service sub-platforms and a user platform (paragraph 0005, discussing a building system for operating a building and managing building information, the building system including one or more memory devices configured to store instructions thereon, the instructions causing one or more processors to receive building data from one or more building data sources, generate relationships between entities based on the building data; paragraph 0186, discussing that building management platform 102 can be configured to collect data from a variety of devices 112-116, 122-126, 132-136, and 142-146, either directly (e.g., directly via network 104) or indirectly (e.g., via systems or applications in the buildings 110, 120, 130, 140).  In some embodiments, devices 112-116, 122-126, 132-136, and 142-146 are internet of things (IoT) devices. IoT devices may include any of a variety of physical devices, sensors, actuators, electronics, vehicles, home appliances, and/or other items having network connectivity which enable IoT devices to communicate with building management platform 102.  For example, IoT devices can include smart home hub devices, smart 


Claim 8 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 9 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

15.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mitchell, in further view of Ristock et al., Pub. No.: US 2012/0197678 A1, [hereinafter Ristock]

As per claim 5, the Park-Mitchell combination teaches the maintenance staff scheduling method based on the compound IoT according to claim 1, but it does not explicitly teach wherein when the average number of scheduling events corresponding to each maintenance staff in one of the scheduling strategies is smaller than a set threshold, the management sub-platform corresponding to the scheduling strategy reduces the number of pre-configured maintenance staff and regenerates a scheduling strategy. 

While Mitchell suggests changing the number of pre-configured maintenance staff (paragraph 0114, discussing that enabling control 642b configures "soft boundaries" for field technicians. Field technicians may be assigned to a "home" district, and if soft boundaries are not enabled, field technicians may be restricted to working on work orders that are located within their assigned district. If soft boundaries are enabled, field technicians may be assigned to work orders outside of their home district. For example, a field technician may be assigned to a work order in an adjacent district if there are no field technicians available in the adjacent district. If there is an overabundance of a particular type of work in a first district that field technicians in a second when the average number of scheduling events corresponding to each maintenance staff in one of the scheduling strategies is smaller than a set threshold, the management sub-platform corresponding to the scheduling strategy reduces the number of pre-configured maintenance staff and regenerates a scheduling strategy. However, Ristock in the analogous art of workforce management teaches this concept (paragraph 0006, discussing that methods and apparatus for reducing idle time of workers during task performance; paragraph 0038, discussing that in a typical chat session, an agent may spend up to fifty percent of the interaction time idle, or waiting for the consumer to type a chat response to the last block by the agent.  It is desired that idle time be reduced, but without creating any delay in processing such that a backlog might develop.  A natural capacity value is assigned to the agent that defines how many chat sessions the agent can process without developing a backlog; paragraph 0061, discussing that all newly arrived chat sessions are routed to agents in a way that minimizes the current number of agents processing chats. It is also assumed that all agents not processing chats are processing deferred tasks. The routing strategy 

The Park-Mitchell combination is directed toward scheduling systems. Ristock is directed toward a system and method for task management. Therefore they are deemed to be analogous as they both are directed toward worker management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park-Mitchell combination to include reduce the number of pre-configured maintenance staff and regenerate a scheduling strategy when the average number of scheduling events corresponding to each maintenance staff in one of the scheduling strategies is smaller than a set threshold, as taught by Mitchell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing management to adjust the schedule in response to the received requests, thereby helping minimize cost while maintaining customer service.

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Xu et al., Pub. No.: US 2019/0171540 A1 – relates to an apparatus fault detecting system and fault detection device.
B.	Chao et al., Pub. No.: US 2018/0356792 A1 – relates to a scalable industrial analytics platform.
C.	Nielsen et al., Patent No.: US 8,612,276 B1 – relates to methods, apparatus, and systems for dispatching service technicians.
D.	Qiao et al., Pub. No.: US 2010/0222897 A1 – relates to methods and systems for distributed fault diagnosis.
E.	Siebel et al., Patent No.: US 10,296,843 B2 – relates to systems, methods, and devices for an enterprise internet-of-things application development platform.
F.	Bell et al., Pub. No.: US 2013/0097459 a1 – relates to methods and systems for distributed diagnostic reasoning.
G.	Mrinal Gokhale, How IoT Promises to Enable Better Product Maintenance for Manufacturers, JUNE 28, 2017, pages 1-6 – describes how IoT technology helps suggest maintenance based on product use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683